Opinión disidente del
Juez Asociado Señor Negrón García.
¿DEMOCRACIA o PARTIDOCRACIA? Esta interro-gante compendia el sustrato de la verdadera disyuntiva adju-dicativa que implica para este Foro convalidar y legalizar el uso de fondos públicos bajo la Ley de Primarias Presiden-ciales Compulsorias.(1)
*630En la óptica “daltoniana” del jurisprudente, la trascen-dencia del meritorio reclamo del Partido Independentista Puertorriqueño (P.I.P.) es evidente. Toma cuerpo en sólidos principios de igualdad electoral reconocidos sensiblemente a las minorías en nuestra Constitución y elenco doctrinario ju-risprudencial. “Claro está que, en materia de óptica, todo lo hace el ojo humano. Cada ojo tiene su cristalino, pero no todos los cristalinos son iguales. Por eso France decía: ‘Cuán distinto se ofrecería el mundo al hombre visto a través del cristalino de un mosquito.’” J.C. Luqui, El orden jurídico-político y los abogados, 1985-E Rev. Jur. Arg. La Ley 751, 754 (1985).
El P.I.P. invoca unos postulados cardinales que existen, impositivos de unos límites a los excesos avasalladores y des-víos de las vías y mecanismos legales de acceso que las mayo-rías legislativas tienen como representantes legítimos de los partidos políticos y sus miembros, y que ideológicamente propulsan afianzar el vínculo permanente con Estados Uni-dos, según previstos en la fórmula conciliatoria política acu-ñada oficialmente en la frase Estado Libre Asociado.
Más allá de sus voces gramaticales, esta frase es la com-binación histórica de los sentimientos vivos tripartitas ideo-lógicos que se respetaron y quedaron incrustados en la Cons-titución. Debe recordarse —y merece repetirse— que, en palabras de Luis Muñoz Marín, Presidente de la Comisión de Preámbulo, Ordenanzas y Procedimientos de Enmiendas a la Constitución, “no significa república, ni estado indepen-diente y separado; tampoco estado de la Unión”. En materia de status, su naturaleza es neutral, esto es, “ni excluye ni implica la estadidad federada, la independencia separada u otra forma de organización política a que nos pueda conducir nuestra voluntad y destino”. (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2555 y 2557 (1951).
*631Como resolvimos en P.S.P. v. E.L.A., 107 D.P.R. 590, 606 (1978), la “Constitución del Estado Libre Asociado quiso diseñar un esquema que dejase libre a todo ciudadano para propulsar y defender sus propias ideas sobre el destino final de nuestro pueblo. No puede invocarse la Constitución de Puerto Rico como apoyo para paso alguno que incline o aparente inclinar la balanza, a juicio de otros sectores de opinión, hacia determinado tipo de status”. (Énfasis su-plido.)
Nuestra misión no es juzgar la sabiduría, conveniencia, oportunidad o acierto de esta ley. Sólo examinamos si los me-dios elegidos por la Asamblea Legislativa son compatibles con nuestra Constitución en su proyección multidimensional. Lo contrario es claudicar la función judicial.
Si la Asamblea Legislativa y el Ejecutivo desean legíti-mamente dar cabida válida a las primarias presidenciales — por su nexo racional y en respuesta al deseo mayoritario ciu-dadano de intervenir en la selección del presidente de Es-tados Unidos— pueden hacerlo de frente y no de espaldas a la Constitución. No deben debilitar las tres bases en que se apuntala: histórica, sociológica y política. “Una Constitución no es sólo un conjunto de normas, sino un sistema de valores plenos de contenido histórico y político. Cuando no se en-tiende así, sirviendo a esos valores, sino haciendo de cada norma un sofisma para falsificar la realidad política, estamos haciendo en la semántica constitucional un fin en sí mismo . . . .” A.E. Mooney, La elección del Poder Ejecutivo nacio-nal (legalidad versus legitimidad), 1985-E Rev. Jur. Arg. La Ley 545, 548 (1985). Como ley fundamental, se “encuentra localizada en la cúspide de la pirámide estructural de orden jurídico. La constitución, aunque aspira a lograr una mayor estabilidad, como documento producto de la mente humana, no es permanente, sino flexible y dinámica. No cierra las puertas a las transformaciones culturales, sociales, políticas, *632económicas y geopolíticas que conllevan las sustituciones ge-neracionales. Es más bien una declaración de principios con-tentivos de lineamientos fundamentales. Rechaza todo inmo-vilismo doctrinal y opera a base de las circunstancias histó-ricas cambiantes. El genio creador y la fecundidad jurídica de la humanidad, en la búsqueda de fórmulas justicieras de convivencia social, se nutren de formas abiertas, no enquis-tadas. Lo contrario expone a la carta constitucional al de-suso, pérdida de respeto, reforma abrupta radical o que sea barrida fulminantemente por la violencia de las revoluciones. En evitación de estos cambios traumáticos, toda Ley Fundamental científicamente redactada e inteligentemente inter-pretada contiene su propia mecánica para fecundar y viabilizar el cambio: la cláusula de enmienda constitucional”. (Escolio omitido.) Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 107-108 (1980), opinión concurrente del Juez Asociado Señor Negrón García.
1-I
El P.I.P., como partido bonafide puertorriqueño, solicitó del Tribunal Superior, Sala de San Juan, un decreto de in-constitucionalidad de la aludida Ley de Primarias Presiden-ciales Compulsorias y un interdicto dirigido a la Comisión Estatal de Elecciones prohibiéndole el uso de fondos, recur-sos y propiedades públicas en la planificación, organización y estructuración de las primarias presidenciales pautadas para el próximo 20 de marzo de 1988. El Estado compareció a sostener su validez(2)
*633Luego de varios incidentes, dicho foro concluyó que la controversia no constituía cosa juzgada, que no existía pre-cedente judicial atinante y que la ley era válida. Razonó que el propósito legislativo de “asegurar la paz y tranquilidad” en el proceso primarista superaba cualquier beneficio econó-mico que la ley pudiera tener en los partidos nacionales, De-mócrata y Republicano, en Estados Unidos. A su juicio, la reglamentación y participación del Estado no constituía un cambio en las relaciones políticas con Estados Unidos ni en el presente status. Finalmente, rechazó el planteamiento so-bre violación a la igual protección de las leyes. Al hacerlo descartó expresamente el análisis de estricto escrutinio judicial a base de que la ley impugnada: (1) no establece clasifi-caciones; (2) su propósito es garantizar la paz pública; (3) el que afecte adversamente al P.I.P. no significa trato desigual; (4) no infringe derecho fundamental alguno, y (5) la norma-tiva jurisprudencial relativa a la igualdad en el proceso electoral no es aplicable.
HH HH
Ante nos, el P.I.P. señala que el juzgador de instancia, inexplicablemente, analizó los propósitos procesales de la Ley de Primarias Presidenciales obviando los sustantivos. Ofuscado en un supuesto propósito legislativo ‘legítimo’ de promover un ‘sistema de votación racional, seguro y confia-ble que permite que dichos procesos se lleven a cabo con seguridad y en un ambiente de paz social’, que le ‘vendió’ el legislador, pasó por alto el contenido real y propósito fundamental de esa actividad, lo cual es de conocimiento popular absoluto en Puerto Rico: las primarias presidenciales son una actividad política descarnada de facciones e institu-*634dones sectarias que promueven fines políticos tales como la Estadidad y desarrollos políticos del Estado Libre Aso-ciado, el patronazgo, favores y nombramientos desde las más altas esferas del Gobierno de Estados Unidos”. (Én-fasis del original.) Apelación, pág. 4. A tal efecto reproduce el mensaje del Presidente del Senado, Hon. Miguel A. Her-nández Agosto, en el que anunciaba el 25 de enero de 1988 su candidatura a la presidencia del Partido Demócrata, y un co-municado de prensa de la Copresidenta, Sra. Marlene I. Gillette, los cuales transcribimos al calce.(3)
*635Como errores, discute que el foro de instancia no siguió como precedente nuestra decisión en P.S.P. v. E.L.A., supra; *636circunscribió su análisis al simple escrutinio de mera razona-bilidad, y no aplicó las normas vigentes sobre interpretación de erogación de fondos públicos.
*637j.
La Ley de Primarias Presidenciales Compulsorias, según enmendada(4) es inconstitucional. Nada sustancial ha varia-do desde que así nos pronunciamos en P.S.P. v. E.L.A., su*638pra, y P.I.P. v. E.L.A., 109 D.P.R. 403 (1980). Las enmiendas introducidas son cosméticas y subsisten sus propósitos origi-nales. Si algo ha demostrado la historia es su carácter emi-nentemente sectario y proselitista para adelantar dos causas comunes: ante diem de las elecciones generales y antesala del voto presidencial. “[E]n un país como el nuestro que pa-dece de racionalismo jurídico donde expresa o implícita-mente se termina por creer que legislar es resolver los pro-blemas y que todo lo legal es real y de ahí que muchos gober-nantes terminan por creer que gobernar es legislar y que basta decorar una realidad con un pedrerío de normas para que ésta desaparezca en sus zonas de conflicto bajo el man-dato legal.” A.E. Mooney, Comentario al “Estatuto de los Partidos Políticos”, 1983-E Rev. Jur. Arg. La Ley 769, 772 (1983).
Inevitable, pues, que con los reajustes imprescindibles de lenguaje evoquemos los criterios y fundamentos que en P.S.P. v. E.L.A., supra, prendieron en nuestra conciencia judicial, permanecieron inalterados frente a criterios fluc-tuantes en P.I.P. v. E.L.A., supra, y aún subsisten al cabo de una década.(5)
Los principios que invoca el P.I.P. en su demanda no han cambiado. Sólo han variado algunos protagonistas del esce-nario político, la crudeza de las posturas y vaivenes parti-distas y, claro está, la integración de este Tribunal.
Ciertamente que P.S.P. v. E.L.A., supra —como única opinión suscrita y endosada por una mayoría— es el prece-dente judicial (stare decisis) correcto. Incidió, pues, el ilus-trado foro de instancia en la medida en que resolvió lo contrario. Sin embargo, la cuestión no tiene relevancia. Salvo *639uno, no queda ninguno de los miembros integrantes del Tribunal Supremo de aquella época. Sólo el valor intrínseco de los fundamentos de las ponencias mayoritarias, concu-rrentes y disidentes. La cuestión de precedente es, por lo tanto, inconsecuente.
Lamentablemente nuestra prédica ha sido en el desierto. Con libertad para otro curso decisorio, la mayoría ha optado por sostener la validez de la ley en un análisis genérico sobre el concepto de fin y fondos públicos a base de sus bondades y, sobre todo, que es el reflejo fiel de los criterios prevale-cientes en la Asamblea Legislativa. El enfoque es restrictivo e incompleto. Como camino decisorio intelectual, no logra su-perar el sentido de justicia ni da plena vigencia el derecho vivo apuntalado en un verdadero principio de igualdad polí-tica. La verdad jurídica nunca puede atentar contra la ver-dad humana. Después de todo, la verdad es como el agua, o es pura o no lo es.
Como técnica adjudicativa nos preocupa el enfoque. Que la ley tenga una extensa y elaborada exposición de motivos, que reglamente “escrupulosamente unos comicios” (opinión del Tribunal, pág. 601) y que niegue —aun cuando sea inne-gable— su carácter proselitista, no la hace constitucional. Hemos tenido dificultad en detectar las razones de decidir de la opinión máyoritaria y de las concurrentes. Al integrarlas en una correcta discursiva, afloran múltiples contradic-ciones. Veamos.
Por un lado se cita de la exposición de motivos de la ley el fundamento de garantizar “ ‘la libertad de conciencia que re-quiere el proceso del sufragio’” (opinión del Tribunal, pág. 597); se resumen detalladamente sus características electo-rales (id., pág. 599);(6) se hace úna miniglosa del concepto de *640fines públicos (id., págs. 606-612); se habla de la importancia del sufragio, los derechos de los electores y las primarias (id., págs. 615-616); de la institucionalizaeión de los partidos políticos como vehículos de expresión ciudadana (id., págs. 616-619); —y por arte de magia, sin ulteriores razona-mientos— se llega a las conclusiones siguientes:
La “distinción entre lo que es un partido político bona fide, con aspiraciones de postular candidatos para las elec-ciones locales, y un partido político afiliado, bajo el esquema primarista, no tiene el alcance que le da el [P.I.P.]”. Opinión del Tribunal, págs. 618-619. Nos preguntamos, ¿cuál es su alcance? Ciertamente, no es posible establecer una dicoto-mía válida entre el código electoral —como regente único de la planificación y resultados de los comicios electorales locales— y las primarias presidenciales como esquema sepa-rado. Precisamente, esa es la controversia a adjudicarse en este pleito. No podemos lógicamente diferenciar, a riesgo de confundir, sabiduría frente a legitimidad constitucional.
Y continúa exponiéndose que el P.I.P. no cita principio para sostener su posición y el Estado “en modo alguno argu-menta que la Ley Núm. 6, supra, fuera aprobada bajo el Art. VI, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, relativo a la le-gislación sobre las elecciones generales. El concepto de su-fragio insular restringido no tiene apoyo visible en la Constitución; tampoco en la realidad tal y como acontece ante nuestros ojos”. Opinión del Tribunal, pág. 614. ¿En qué quedamos? ¿Es que no tiene valor alguno la exposición de motivos? ¿No se había concluido antes que esta ley “comple-menta la Ley Electoral vigente y reglamenta escrupulosa-mente unos comicios ...”? íd., pág. 601. ¿Son o no comicios? ¿Bajo qué fundamento se sostiene la aseveración de que la *641Constitución —fundada en la realidad percibida a través de los ojos de la mayoría— expande el concepto de sufragio más allá de nuestras playas?
Es peligroso apoyar la validez de la Ley de Primarias Presidenciales Compulsorias en “una página en nuestra his-toria . . Opinión del Tribunal, pág. 618. Su validez no puede condensarse de ese modo, pues “la Constitución debe ser como un ancla que nos proteja de las tempestades y los embates de los vientos de la historia”. Mooney, La elección del Poder Ejecutivo nacional (legalidad versus legitimi-dad), supra, pág. 549. Parafraseando a la mayoría (opinión del Tribunal, pág. 618), ¿qué sectores las perciben como una fuente de influencia del país? ¿Para qué sectores es una es-trategia electoral? ¿Quiénes sostienen “que es un instru-mento de los partidos mayoritarios para medir sus fuerzas antes de las elecciones de noviembre”? La dificultad de este enfoque es que estas preguntas han sido ya contestadas de una sola forma: los líderes políticos del P.P.D. y P.N.P.
Causa mayor consternación la conclusión de que esta participación y polémica es materia a ser tratada o “discu-tida . . . [en el] proceso político, en las urnas o en aquellos recintos propios de los organismos representativos del Es-tado” (opinión del Tribunal, pág. 618) y, por ende, no debe ser resuelta en los tribunales. Se afirma que la “prudencia judicial nos aconseja que sea en la arena legislativa” donde se decida esta controversia. íd. ¿Significa que la mayoría es-tima que el asunto no es justiciable por ser materia política (political question)? De ser así, ¿no estamos en un retroceso jurisprudencial más sobre lo que es materia vedada a los tribunales? Creíamos haber resuelto lo contrario aun en el epi-centro del poder político, esto es, en el seno de una comisión senatorial —Silva v. Hernández Agosto, 118 D.P.R. 45, 57 (1986)— en que reafirmamos la “función ineludible de los tribunales interpretar la Constitución y velar que el espíritu y el esquema democrático de esta Carta no se vulnere”. (Én-*642fasis suplido.) Véanse: Velez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Después de todo, el “equilibrio de los po-deres, lejos de resentirse con la intervención de la justicia, se afirma en beneficio de la libertad ciudadana y el buen go-bierno, aclarando que ese equilibrio, tan mentado, no ha sido instituido sólo para impedir que se lastimen los poderes en-tre sí —lo cual es muy importante — , sino fundamental-mente, para preservar los derechos irrenunciables de la personalidad humana. Es por ello que no puede sostenerse —aun concediendo que siempre los ‘poderes políticos’ tra-duzcan la voluntad de sus electores— la tesis de la interpre-tación final por cada poder, pues la Constitución quedaría seguramente triplicada. ¿Se imaginan Uds. un orden jurí-dico de ese jaez”? (Énfasis suplido.) L.M. Boffi Boggero, Re-flexiones sobre el Poder Judicial, 1978-B Rev. Jur. Arg. La Ley 848, 850 (1978).
Finalmente, se afirma que los “partidos políticos locales concurren a las elecciones bajo muy precisas orientaciones políticas. Estos reflejos electorales cristalizan en legislación [y pjretender que estas orientaciones no respondan al sentir del sector mayoritario del electorado puertorriqueño se opone a todos los esquemas teóricos y constitucionales esbo-zados”. (Énfasis suplido.) Opinión del Tribunal, pág. 615. No dudamos de las orientaciones políticas precisas de los par-tidos locales. Sin embargo, ¿que relación tienen los resul-tados de las elecciones generales del pasado con la creación legislativa de los partidos políticos afiliados a los nacionales? ¿Cuándo se consultó a todo el electorado puertorriqueño en unas elecciones generales, u otro tipo de consulta electoral válida, la deseabilidad de institucionalizar y patrocinar ofi-cialmente las primarias presidenciales? Bajo esta visión, ¿por qué no derogar otros derechos de linaje constitucional cuando la mayoría así lo desea? La Constitución proclama el bienestar, la dignidad e integridad física de todos. Ante el *643auge de criminalidad y el deseo mayoritario, ¿estaría autori-zada la Asamblea Legislativa a instaurar estatutariamente la pena de muerte o eliminar el derecho a la fianza?
Discrepamos no sólo de esa metodología, sino de la sus-tancia del enfoque mayoritario. “Una cosa es lo que la mate-mática electoral permite en la frialdad marmórea de las normas, y otra, lo que la realidad fáctica [(7)] tolera.” Mooney, La elección del Poder Ejecutivo nacional (legali-dad versus legitimidad), supra, pág. 548. En aras de soste-ner las primarias, han sacrificado principios elementales electorales, han revivido la desprestigiada doctrina de abs-tención judicial por cuestiones políticas y, sobre todo, han consagrado la regla de que una mayoría puede enervar los derechos de las minorías sin sujeción a la Constitución.
Dicho con el mayor respeto, tenemos la impresión de que el Tribunal ha examinado un legajo constituyente y ha inter-pretado una Constitución distinta a la aprobada en el 1952.
Bajo la misma, no existe un mandato mayoritario, ex-preso y previo que les obligue, producto de un referéndum, plebiscito o enmienda constitucional —en que se le haya dado la oportunidad de votar a favor o en contra a todos los electores capacitados del país— sobre la trascendental deci-sión de incorporar al proceso eleccionario puertorriqueño — financiado y pagado por todos sus contribuyentes— un re-conocimiento a los trámites internos y gestiones de los par-tidos nacionales de Estados Unidos con miras a lograr alguna participación colectiva en la nominación de candi-datos a presidente y vicepresidente. Ello vulnera el principio igualitario que sirve de fundamento y premisa elemental para sostener la legalidad de los desembolsos de unos fondos *644públicos. Esos fondos no están asequibles a todos en las urnas, en la lid electoral en que se miden, en igualdad de condiciones, las alternativas ideológicas o decisiones funda-mentales que constituyen un cambio o una redefinición de las relaciones básicas entre Puerto Rico y Estados Unidos, se-gún la Constitución.
> H-(
Para apreciar las profundas ramificaciones constitucio-nales aplicables al caso de autos, es menester exponer varias premisas incuestionables.
Primera, distinto a los estados de la Unión Norteameri-cana, en Puerto Rico no existe el derecho a votar por el Pre-sidente de Estados Unidos. Segunda, el proceso electoral y político en Puerto Éico presenta unas variantes únicas de-bido a su peculiar condición político-constitucional y el debate continuo de su destino final. Tercera, la “Constitución y las leyes generalmente tienen el propósito de resolver situa-ciones de carácter interno del país y no para aplicarle a con-diciones externas”. Green Giant Co. v. Tribunal Superior, 104 D.P.R. 489, 496 (1975). Cuarta, como consecuencia de nuestra singular situación política, no es posible acudir a precedentes de otras latitudes para evaluar y avalar la cons-titucionalidad de la ley. Y quinta, para quienes no quieren reconocer “esta realidad, resulta difícil aceptar y compren-der cómo ciertos fenómenos y movimientos de la política par-tidista norteamericana, independientemente de su sabiduría o atractivo, no pueden constitucional y válidamente tras-plantarse automáticamente al país sin garantizar los dis-tintos sectores de opinión". P.I.P. v. E.L.A., supra, pág. 418.
Ayuda a apreciar este análisis el conocer la naturaleza, el alcance y los efectos de unas primarias. De la definición ge-nérica de la Ley Electoral se colige que es el procedimiento mediante el cual los electores de los partidos políticos nomi-nan sus candidatos a cargos públicos electivos. 16 L.P.R.A. *645see. 3003(46). Es, pues, un asunto eminentemente político en el cual los miembros de determinado partido expresan su preferencia. En este sentido, unas primarias sustituyen los caucus, peticiones o convenciones nominativas como me-dio de nominar candidatos. En Estados Unidos aproximada-mente más de la mitad de los estados se rigen por una Ley de Primarias. Los restantes, por el mecanismo de caucus o con-venciones de partidos. La Ley de Primarias Presidenciales Compulsorias recoge esa visión. Las define como “el proceso mediante el cual los electores emiten su voto para expresar su preferencia en cuanto a los candidatos a la nominación para la presidencia de los Estados Unidos por el partido de su afiliación” —(énfasis suplido) 16 L.P.R.A. see. 1322(ñ)— y para elegir delegados y delegados alternos a las conven-ciones nacionales nominadoras.
“Como evento que involucra un segmento sustancial de la población, todo proceso de primaria genera ura campaña publicitaria, directa e indirecta, remunerada y gratuita. El atractivo de los nombres y símbolos adoptados, las posi-ciones de los candidatos y los intercambios de ideas, en-cuentran cabida, expresión y eco en la prensa radial, es-crita y televisada del país. La audiencia electoral aumenta. Las primarias, en su fase preparatoria y eleccionaria, produ-cen entusiasmo entre los seguidores de los distintos candi-datos y partidos políticos. Constituyen un medio efectivo de propaganda para mantener activa la agrupación política, y vivas las controversias de importancia. En ese sentido los estudiosos reconocen que toda primaria representa un ve-hículo positivo de proselitismo político para partidos y can-didatos ganar adeptos a sus causas. ” P.I.P. v. E.L.A., supra, págs. 418-419.
“La . . . Ley de Primarias Presidenciales Compulsorias, en términos generales, [fundada en el Preámbulo de la Constitución] refleja la intención de la Asamblea Legislativa *646. . . de darle mayor participación pública a los [ciudadanos] interesados en participar de algún modo, en el proceso de nominación y selección de candidatos presidenciales de los Estados Unidos. Intenta regular y establece[r] un sistema de primarias presidenciales obligatorias en Puerto Rico para canalizar pacíficamente la expresión [ciudadana en Puerto Rico a través de] la elección de delegados y sus al-ternos a la Convención Nacional nominadora de los partidos nacionales. ... Su Exposición de Motivos, en síntesis ex-presa: que la participación de los puertorriqueños en los pro-cesos preliminares en los Estados Unidos está en consonan-cia con el preámbulo de nuestra Constitución;... que la ciu-dadanía en general ha expresado un interés en particular; que hay la necesidad imperiosa de reglar y sistematizar, or-denadamente y sin riesgos dicho proceso; y que para ello [es] menester asignar fondos públicos caracterizándose [su] ero-gación . . . como uno permisible constitucionalmente.” (Én-fasis suplido y en el original.) P.I.P. v. E.L.A., supra, pág. 419. Este interés legislativo no es suficiente.
V
En P.I.P. v. E.L.A., supra, la entonces representación legal del Estado invocó que la ley era válida por ser un ejerci-cio legítimo del Poder Legislativo de regular lo concerniente a las elecciones conforme el Art. VI, Sec. 4 de nuestra Cons-titución, L.P.R.A., Tomo 1. Hoy, contra todo el esquema le-gislativo, se niega esa filiación constitucional. Sobre el particular, reconocimos la “amplia facultad [de] la Asamblea Legislativa para promulgar y reglar el proceso electoral, [y] esta autoridad se concede bajo la premisa de que será ejerci-tada con referencia a elecciones para candidatos a puestos electivos en Puerto Rico. IV Diario de Sesiones de la Asam-blea Constituyente, 2621 (ed. 1961)”. (Énfasis suplido.) P.I.P. v. E.L.A., supra, pág. 421.
*647No obstante, a renglón seguido añadimos que dicho poder no podía usarse indiscriminada o arbitrariamente. Como ve-remos más adelante, la Asamblea Legislativa —con todas las enmiendas introducidas a la ley— todavía no ha podido supe-rar el hecho de que “realmente ha creado por ficción unos partidos adicionales que no existen como tal, pues sus miembros necesariamente salen de las filas de los partidos principales locales puertorriqueños. Anticipamos que ello vulnera el derecho de otros electores basado en la igual pro-tección de las leyes” —(énfasis suplido) P.I.P. v. E.L.A., supra, pág. 421— y que erró el foro de instancia al estimar inaplicable nuestro repertorio jurisprudencial al respecto.
Según indicáramos en P.S.P. v. E.L.A., supra, págs. 621-623:
El carácter presuntivo de partidos políticos bonafide —con aspiraciones legítimas de postular candidatos para las elec-ciones generales del país— ... ha quedado destruido. El nom-bre no hace la cosa.... El concepto partido político afiliado a uno nacional, acuñado en la Ley de Primarias Presidenciales Compulsorias, es extraño al bosquejo y diseño constitucional vigente. “Desde tiempo inmemorial se ha dicho que una elec-ción para un puesto público no es nada más ni menos que la expresión por electores cualificados de su candidato prefe-rido.” United States v. Classic, 313 U.S. 299, 318 (1941). (Bas-tardillas nuestras).
Por circunstancias particulares en la relación política pre-valeciente, que no nos corresponde examinar, ni nuestra Constitución ni la de los Estados Unidos reconocen el dere-cho a que los electores de Puerto Rico voten por los candi-datos a dichos cargos públicos. En otras palabras, no somos electores cualificados para votar con relación a dichos cargos ejecutivos federales. ¿Podría la Asamblea Legislativa [unilate-ralmente] otorgar dicha cualidad? Al presente nuestra fuente de poder político y público “... emana del pueblo y se ejercerá con arreglo a su voluntad, dentro de los términos del convenio acordado entre el pueblo de Puerto Rico y los Estados Unidos de América.” (Art. I, Sec. 1 Constitución.) R.C.A. v. Gobierno *648de la Capital, 91 D.P.R. 416 (1964). En lo que respecta al po- „ der de la Legislatura para disponer todo lo concerniente al proceso electoral y ampliar el contenido y atributo de un voto creando cargos electivos, esta autoridad política se extiende solamente a nuestra Isla y aquellas adyacentes dentro de su jurisdicción. Excepto el puesto de Comisionado Residente en Washington, los resultados de unos comicios electorales en el país tienen [sólo] alcance constitucional y jurídico insular (Art. VI, Sec. 4, Constitución), y no extraterritorial. (Escolio omitido, énfasis suplido y en el original.)
Es el Comisionado Residente quien, según la arquitec-tura del Estado Libre Asociado —conforme la Ley de Rela-ciones Federales— tiene el “derecho a reconocimiento oficial como tal Comisionado por todos los departamentos del Go-bierno de los Estados Unidos”. 1 L.P.R.A. see. 36. Dicho fun-cionario es el llamado a promover y gestionar ante el Presidente, sus oficinas y otros funcionarios federales, toda la agenda política aludida por el Hon. Miguel Hernández Agosto en su mensaje de 25 de enero de 1988 antes trans-crito.
La Ley de Primarias Presidenciales Compulsorias atenta contra el principio constitucional de territorialidad.
El ingrediente medular tutelado en el voto de todo elector —de carácter universal, igual, directo, secreto y libre de coac-ción, según proclamado en la See. 2 del Art. II de la Carta de Derechos— y como corolario, el obtener colectivamente una franquicia electoral como medio de garantizar la expresión de la voluntad de un pueblo, presupone que ese voto, en última instancia, será ejercitado y tendrá realmente un valor y efi-cacia en la elección [directa] de determinados candidatos a puestos públicos. Desprovisto de esa característica, ingre-diente, consecuencia y valor, subsiste solamente como expre-sión privada, sin que le acompañe un efecto político-público fuera de las latitudes, jurisdicción o fronteras en que se de-senvuelve el cuerpo político soberano.
*649El diseño constitucional electoral existente en Puerto Rico no lo autoriza. La Asamblea Legislativa no puede por fiat extender credenciales ni status de partido político a agrupa-ciones cuyos integrantes no tienen el derecho a votar por unas posiciones ejecutivas a nivel federal en los Estados Unidos independientemente de la sabiduría o no de dicho fin. Tal actuación carece del elemento consustancial e imprescin-dible soberano del cual dimana un poder público de esta natu-raleza. La Ley ... es un mecanismo extraconstitucional negativo de los axiomas antes apuntados.
Estas circunstancias a juicio nuestro despojan el carácter público de la empresa y destruyen la validez y legalidad de la asignación y desembolso de los [$1,500,000] y el uso de facili-dades y personal de la Comisión Estatal de Elecciones en tales elecciones. . . . (Énfasis suplido.) P.S.P. v. E.L.A., supra, págs. 623-624.
Claro está, como allí dijimos, la inconstitucionalidad de la Ley de Primarias Presidenciales Compulsorias no impide al Estado que, en el descargo de su obligación de otorgar pro-tección a toda reunión pacífica de cualesquiera ciudadanos en el ejercicio de su derecho de asociación y expresión, provea para “la protección necesaria para evitar actos de violencia como los señalados en el historial de la ley”. P.S.P. v. E.L.A., supra, pág. 624.
<! hH
Igual ocurre hoy día. Las agrupaciones demócratas y re-publicanas locales no son partidos dentro del esquema cons-titucional vigente. No caen bajo la sombrilla constitucional electoral. Legislativamente no tienen “propósito [alguno en] participar en las elecciones generales del país ni [de] colabora[r] en la selección local y general de funcionarios a puestos públicos en Puerto Rico. Sí colabora[n], de manera indirecta y sujeta a múltiples contingencias, en la selección de uno de los posibles candidatos a nominaciones para la Presidencia de los Estados Unidos por determinado partido *650nacional”. P.I.P. v. E.L.A., supra, pág. 423. Pero, “el ejercicio de un elector de su preferencia presidencial en las primarias, bajo esta ley, no es otra cosa que el votar en una consulta de quien a su juicio, en última instancia, debe ser seleccionado para presidente. Es un voto que permanece en el umbral del proceso. Desde este prisma podemos concluir que todo pro-ceso primarista que intenta reglar el ejercicio de un voto so-bre puestos públicos en los cuales los electores no pueden constitucionalmente votar, es uno [sic] fallido, que según ve-remos, goza más bien de la característica de consulta, o refe-réndum, para lo cual es menester proveer unas garantías especiales a los opositores. Puede exigirse responsabilidad, consecuencias y acatamiento a los resultados de los procesos eleccionarios del país, referéndums o plebiscitos cuando éstos no son discriminatorios y se han caracterizado por condiciones de razonable igualdad no presentes en la ley que nos ocupa”. (Énfasis suplido.) P.I.P. v. E.L.A., supra, pág. 425.
Tampoco “toma en cuenta [la ley,] que en ningún mo-mento [ha habido una] consulta plebiscitaria . . . sobre la participación y votación en los procesos de primarias presi-denciales de los partidos nacionales, que según reconocido, intenta como última consecuencia, tener algún efecto en la elección del presidente de los Estados Unidos. La [validez de la ley] sólo puede [argumentarse] si se acepta la hipótesis, a nuestro entender errónea, de que el voto presidencial fue expresamente autorizado en el año 1967. Además, el que las primarias sean compatibles con la estadidad federada o la autonomía, no faculta a la Asamblea Legislativa a promul-gar leyes discriminatorias contra los electores independen-tistas. Bajo el razonamiento que se nos ofrece, se tiende a dar la impresión de que el referido plebiscito de 1967 —en que resultó vencedora la fórmula del Estado Libre Aso-ciado— perpetuó dicho [status], y por ende no puede some-*651terse al electorado una nueva consulta en torno a posibles cambios, parciales o totales, en la relación política, inclu-yendo la estadidad federada o independencia”. (Énfasis su-plido.) P.I.P. v. E.L.A., supra, pág. 424.
El legítimo interés de los miles de ciudadanos en que se predica la ley, esto es, ‘“de seleccionar libremente las per-sonas que habrán de representarle en la confección del pro-grama de gobierno de cada Partido Nacional’”, para mejorar las influencias —según opinión del Tribunal, pág. 596— tam-poco es suficiente. Bajo esta premisa, ¿podía la Legislatura extender la participación e involucrar al electorado de Puerto Rico en el proceso de primarias que seleccionan a los candidatos al Congreso que, a manera de ejemplo, se han mostrado favorables a las necesidades del pueblo de Puerto Rico o representan unos segmentos sustanciales de compa-triotas que residen en New York, Chicago u otras partes del continente? ¿No se convierte entonces la democracia, al de-cir de Borges, en “un abuso de la estadística”? (Énfasis su-plido.) Citado por Mooney, La elección del Poder Ejecutivo nacional (legalidad versus legitimidad), supra, pág. 545.
No es persuasivo el énfasis que el foro de instancia le atribuyó a la Asamblea Legislativa —y este Tribunal en-dosa— de que existe un interés predominante de “asegurar un sistema de votación racional, seguro y confiable que per-mita que dichos procesos se lleven a cabo con seguridad y en un ambiente de paz social”. Apéndice, pág. 1. La dificultad de esta proposición es que se ha impuesto un sistema obligato-rio sobre un evento extraconstitucional, que no tiene reper-cusiones en nuestras elecciones, a base de la limitada expe-riencia habida hace más de una década, en 1976.
VII
“Reafirmamos la opinión de que tanto la nueva Ley como la asignación de fondos y la participación de la maquinaria *652gubernamental, violenta la igual protección de las leyes a los electores miembros del Partido Independentista Puertorri-queño y otras personas que se oponen a la celebración de las primarias presidenciales en Puerto Rico.” P.I.P. v. E.L.A., supra, pág. 426.
En P.R.P. v. E.L.A., 115 D.P.R. 631, 637-638 (1984) resol-vimos:
El principio de igualdad electoral es continuo. Su génesis la encontramos en la See. 6 del Art. IX —Disposiciones Transi-torias— de la Constitución. Reza:
Los partidos políticos continuarán disfrutando de todos los derechos que les reconozca la ley electoral, siempre que reúnan los requisitos mínimos exigidos para la ins-cripción de nuevos partidos [políticos] por la ley vigente al comenzar a regir esta Constitución. La Asamblea Le-gislativa, cinco años después de estar en vigor la Consti-tución, podrá cambiar estos requisitos, pero cualquier ley que aumente los mismos, no será efectiva hasta des-pués de celebrada la elección general siguiente a la apro-bación de la misma. (Énfasis suplido.)
Al interpretarla percibimos que su espíritu trasciende su carácter temporal para dar cabida permanente al postulado rector que impregna la Carta de Derechos de la Constitución de que en una sociedad democrática todos los electores y par-tidos políticos “gozarán de iguales derechos”. 4 Diario de Se-siones de la Convención Constituyente 2627 (1952).
Hoy en día no se discute cómo las Secs. 1 y 2 déla Carta de Derechos le imponen a la Asamblea Legislativa unas limita-ciones al ejercicio de su amplia facultad para reglamentar la formación de los partidos políticos. Durante el cuatrienio en que aprueba la pieza legislativa no puede poner en vigor cam-bios que aumenten los requisitos de inscripción. Cualesquiera de tales modificaciones sólo pueden tener vigencia pasadas las elecciones generales ulteriores.
El principio igualitario expuesto intenta disuadir que en de-terminada época un partido, que controla mayoritariamente los poderes ejecutivo o legislativo, o lo comparta con otro — mediante anuencia o consenso— limite el nacimiento de otros *653partidos. También pretende evitar que se agrave la situación de los partidos de oposición existentes, o introduzca cambios de cualesquiera forma en las leyes y reglas que rigen la con-tienda electoral en beneficio y ventaja de determinado par-tido, en perjuicio de aquellos existentes o por inscribirse.
Como principio general aquella legislación que tienda a hacer onerosa y afectar negativa y sustancialmente las po-tencialidades de los partidos contrarios minoritarios o los partidos nuevos, o a crear situaciones de inferioridad, puede ser susceptible de impugnación constitucional. (Énfasis su-plido.)
¿Qué tangencia y efectos tienen estos principios constitu-cionales sobre la Ley de Primarias Presidenciales Compul-sorias?
“Hemos dicho que mediante dicha ley, la Asamblea Le-gislativa ‘realmente ha creado por ficción unos partidos polí-ticos adicionales que no existen como tal, pues sus miem-bros necesariamente salen de las filas de los partidos prin-cipales locales puertorriqueños’. (Énfasis nuestro.) Adicio-nalmente, hemos sostenido que el ‘proceso primarista sobre candidatos a las elecciones presidenciales en los Estados Unidos . . . promueve la estadidad o la autonomía [y que] [e]s irreconciliable con el ideal de la independencia’.” (Én-fasis suplido.) P.I.P. v. E.L.A., supra, pág. 427. Estas expre-siones y su impacto jurídico-constitucional actual ameritan cierta elaboración.
Al momento de aprobarse la primera Ley de Primarias Presidenciales Compulsorias y la vigente, existían en el panorama político puertorriqueño tres partidos principales, a saber, el P.N.P., propulsor del ideal de la estadidad federada; el P.P.D., promotor de la autonomía, y el demandante ape-lante P.I.P., impulsor del ideal de la independencia.
Por circunstancias que no nos compete evaluar, la reali-dad aceptada es que para la inscripción, elecciones internas, y sobre todo, para las primarias exigidas por la ley, la mayo-*654ría de los candidatos y personas propuestas son miembros prominentes de la Asamblea Legislativa o funcionarios pú-blicos del presente o pasado inmediato, que representan o están vinculados con el P.P.D. o el P.N.P., partidos políticos mayoritarios que han dominado la Legislatura y el Poder Ejecutivo de una u otra forma desde 1977. Dos facciones — estadista y estadolibrista— que si bien se disputan el control interno del llamado Partido Demócrata de Puerto Rico, son sus únicos beneficiarios.
Tomamos conocimiento judicial de que, en la promoción de la actividad, toda la campaña publicitaria de los voceros del P.N.P. se proyecta sobre la base y el mensaje expreso de que la participación en las primarias representa un voto contra el P.P.D. y a favor de la fórmula de estadidad. Por otro lado, el P.P.D. niega que tal votación aproxime al país hacia la estadidad. Más bien proclama que es para derrotar al P.N.P., sus posibles candidatos a la gobernación y afianzar sus relaciones con el aspirante a la presidencia por el Partido Demócrata nacional. El enfoque netamente partidista no es nuevo. I.E. Alegría Ortega, La Comisión de Status de Puerto Rico: Su Historia y Significado, San Juan, Ed. Uni-versitaria, U.P.R., 1982, págs. 101-135.
La campaña de orientación, la participación y los pronun-ciamientos públicos de estos líderes, junto con la compare-cencia, la propaganda y los endosos de los candidatos prin-cipales a delegados en propiedad y delegados alternos, des-taca el hecho incuestionable de que la jerarquía y directiva propuesta por ambos partidos (P.N.P. y P.P.D.) es sustan-cialmente una misma. Debe tenerse presente “que las es-tructuras jurídicas son tan s[ó]lo medios instrumentales y que los resortes vitales están en las actitudes y en las con-ductas. O no están en ningún lado”. Mooney, Comentarios al “Estatuto de los Partidos Políticos”, supra, pág. 772.
*655Esta semejanza no es accidental. Es producto de la al-quimia legislativa basada en la mezcla de materias rojas y azules. Los partidos políticos afiliados son una jicción e in-ventiva del Legislador. Sus miembros se nutren de los elec-tores inscritos que pertenecen o sienten simpatías por el P.N.P. o el P.P.D. La opinión mayoritaria nos señala que el “gobierno en el Estado moderno tiene que ser un ente activo y creador”. Opinión del Tribunal, pág. 607. Aceptamos esa proposición, pero rechazamos por “[injadmisible que el Es-tado se erija en fundador de partidos”. J.R. Vanossi, Los partidos políticos y los presupuestos de la democracia, 1980-D Rev. Jur. Arg. La Ley 1285, 1294 (1980). La sem-blanza aludida pone de manifiesto los extremos siguientes. Primero, por su manifiesta incompatibilidad, no podemos de-cir que se vigoriza con electores independentistas. Segundo, los partidos políticos afiliados están siendo controlados y dirigidos —además de necesaria y sustancialmente nutridos— por los dirigentes y los electores miembros de los partidos que ostentan o han tenido las riendas del Gobierno y contro-lado la mayoría en la Asamblea Legislativa y el Poder Ejecu-tivo. Tercero, la radiografía de la estructura y miembros de los partidos políticos afiliados concluyentemente demuestra que son unos álter ego —por así decirlo, un espejo— de los dos partidos políticos principales que controlan la mayoría representativa en las cámaras legislativas. Aunque la ley no le atribuye e intenta negar efectos plebiscitarios, ciertos candidatos presidenciales del Partido Republicano nacional y sus líderes, al igual que algunos de los aspirantes a dirigir el Partido Demócrata local, han reclamado y reiterado que la participación en ambas primarias es un paso hacia la estadi-dad federada. La conclusión es innegable. Los denominados partidos políticos afiliados son unos instrumentos de prose-litismo político de los dos partidos mayoritarios P.N.P. y *656P.P.D., cuyos propósitos extraconstitueionales logran a través de las primarias.
Para la óptica de un observador imparcial, los efectos ne-gativos de los principios constitucionales antes esbozados co-mienzan a perfilarse.
En primer lugar, la Ley de Primarias Presidenciales Compulsorias implica que de la noche a la mañana, por de-creto legislativo, se hizo viable la creación de partidos polí-ticos y se les confirió esa categoría —aunque con fines limitados a las consultas de primarias presidenciales— a dos partidos pro estadista o autonomista que, sin necesidad de participar en las elecciones generales, reciben y son acree-dores a todos los beneficios económicos —directos e indi-rectos— y de propaganda partidista, que según hemos visto conlleva el proceso primarista con fondos públicos.
En segundo término, para llevar a cabo los eventos pri-maristas de dichos partidos afiliados, no sólo se proveen fondos públicos a la maquinaria gubernamental, sino que la ley, al ponerse en vigor, amplía los límites de contribuciones económicas que las personas naturales y jurídicas pueden hacer en Puerto Rico para fines de política partidista. Ello significa un aumento en la capacidad de recolecta econó-mica de los partidos políticos principales, P.N.P. y P.P.D. —que los controlan— sobre el P.I.P. El Art. 29 de la Ley de Primarias Presidenciales Compulsorias, 16 L.P.R.A. see. 1349, permite contribuciones económicas para tales partidos políticos afiliados, adicionales a las aportaciones autorizadas en el Art. 3005 del Título III de la Ley Electoral, 16 L.P.R.A. see. 3105. Es un hecho aceptado que “los adelantos técnicos de comunicación rápida, directa y masiva, [que] el libre in-tercambio y la fluidez de ideas y la discusión en torno a los asuntos públicos y las cualificaciones de los candidatos, de-penden en gran medida de la capacidad económica de éstos y los partidos políticos”. P.N.P. v. Tribunal Electoral, 104 *657D.P.R. 741, 750 (1976). Ante el carácter de proselitismo pre-eleccionario que se le adjudica, ambos partidos aumentan sus arcas y el potencial de contribuciones voluntarias, desde un máximo de $800 durante año no electoral hasta $1,000 en año de elecciones. La ventaja no necesita elucida-ción; la desigualdad es obvia.
Bajo una perspectiva de estricta juridicidad es evidente que la Asamblea Legislativa, no sólo de jure, sino de facto — con la participación activa de sus miembros políticos princi-pales— ha quebrantado lastimosamente el compromiso de neutralidad sobre el status contraído y plasmado en el Pre-ámbulo de la Constitución con todos los puertorriqueños. Al hacerlo, ha variado las reglas electorales vigentes en detri-mento del partido demandante y de los independentistas del país. Reafirmamos que este tratamiento, por sí sólo, es con-trario a nuestra Constitución y suficiente para revocar el de-creto de la ilustre sala sentenciadora.
También se manifiesta, aunque no de manera taxativa sino implícitamente, por operación —en las circunstancias particulares antes expuestas— que la Ley de Primarias Pre-sidenciales Compulsorias establece unas clasificaciones fun-dadas en ideas políticas. Divide aquellos electores que desean participar frente a los que se oponen, sin proveerle garantías a estos últimos para hacer valer sus objeciones.
Tampoco se ha establecido un interés apremiante que, en el balance de derechos en conflicto, convalide las primarias. Situaciones aisladas y mínimas de violencia hace más de una década no las justifican. La Asamblea Legislativa, sin supe-rar los aspectos operacionales discriminatorios de esta ley —proveer las garantías igualitarias necesarias— ha insis-tido en la misma.
Repetimos.
Las primarias presidenciales intentan delinear y financiar una mecánica compulsoria para que los electores puertorri-*658queños que lo desean, a través de unos denominados partidos políticos afiliados a los nacionales, expresen su preferencia so-bre qui[é]nes deben ser nominados para el cargo de Primer Ejecutivo Federal. La expresión es . . . inicial e inconclusa. Goza más bien de carácter consultivo, pues: (a) no es para un cargo público electivo sobre el cual los puertorriqueños pue-dan ejercitar el voto directo, cualidad requerida en la Consti-tución; y (b) [los delegados] no vienen compelidos a votar por el candidato que ha recibido la preferencia mayoritaria de los electores. Ello, unido á su obligatoriedad ... la asemejan a un referéndum o plebiscito cuya característica principal preci-samente es la de consultar al electorado para la “aprobación o rechazo de uno o varios asuntos de interés general”. Art. 1.005(39) [de la Ley Electoral].
Recapitulando, como dijimos en P.S.P., supra:
“Se manifiesta además al caso de autos en varias dimen-siones la violación de la cláusula constitucional de igual pro-tección de las leyes consagrada en las Secs. 1 y 2 de nuestra Carta de Derechos. Veamos. Tomamos conocimiento judicial de que en Puerto Rico existen y se debaten básicamente tres pensamientos ideológicos legítimos en cuanto a su destino po-lítico como pueblo: la estadidad, autonomía e independencia. Históricamente estos derroteros han formado parte de la as-piración y expresión individual ciudadana, tomado cuerpo co-lectivo, y previa inscripción, participado como partidos polí-ticos en los procesos eleccionarios generales. También se ha manifestado en consulta plebiscitaria celebrada a los fines de pulsar la opinión pública en determinada época respecto a una redefinición o modificación de las relaciones básicas entre Puerto Rico y los Estados Unidos. P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970).
Diluida propiamente la controversia del caso, la realidad ex-puesta es un punto de vista [contundente y] válido para invo-car una desigualdad de tratamiento. En todos estos procesos, por imperativos de unas garantías constitucionales, la ley siempre ha implementado unos mecanismos igualitarios, par-ticularmente en materia de subsidio económico electoral, pro-veyendo a todo el electorado del país la opción de poder democráticamente expresar en las urnas su predilección sin *659que se discrimine contra ninguno de los ideales aludidos. La ejecución de la pieza legislativa que nos ocupa, en lo concer-niente al [beneficio y] uso de dineros públicos por uno o más grupos de ciudadanos que no ostentan la franquicia electoral, la campaña publicitaria generada por la orientación que la Co-misión Estatal de Elecciones debe llevar a cabo, y el hecho de que en su fondo el participar y votar en tales elecciones presu-pone, proyecta y presenta una vinculación o endoso con los ideales de la estadidad o de asociación autonómica a los Es-tados Unidos, representa un discrimen y una ventaja —directa e indirecta— de carácter indebido contra aquellos electores independentistas que no coinciden con dichas aspi-raciones y otros ciudadanos que propugnan una tesis política contraria.” (Énfasis suplido, en el original y escolio’omitido.) P.I.P. v. E.L.A., supra, págs. 434-436.
La desigual protección de las leyes se manifiesta, además, vivamente sobre el Partido Independentista Puerto-rriqueño en virtud del hecho siguiente. Bajo la Ley Electoral vigente dicho partido, como principal, es acreedor a un fondo electoral durante el presente año eleccionario ascendente a $200,000. 16 L.P.R.A. see. 3116. Al igual que los otros par-tidos políticos principales, este dinero puede ser utilizado en sus actividades administrativas de campaña y propaganda política, incluso en primarias. 16 L.P.R.A. sec. 3118.
“. . . Aunque algunos quieran negarlo, repetimos, el pro-ceso primarista sobre candidatos a las elecciones presiden-ciales en los Estados Unidos solamente es compatible con la tesis que acepta y promueve la estadidad o la autonomía. Es irreconciliable con el ideal de la independencia. La promul-gación por la Asamblea Legislativa de la Ley de Primarias Presidenciales Compulsorias y la creación y reconocimiento de agrupaciones locales como afiliados a los partidos nacio-nales en Estados Unidos choca contra la tesis política principal del demandante-apela[nte] Partido Independentista Puertorriqueño. Para la campaña de orientación e informa-ción por la Comisión Estatal de Elecciones la Asamblea Le-*660gislativa proveyó los fondos aquí impugnados, sin embargo, dejó de equiparar a los electores que componen la minoría independentista con fondos públicos para oponerse a la participación de tales primarias. En consecuencia, dicha minoría se ha visto [y se verá] forzada a hacer uso de sus economías provenientes de las aportaciones de sus propios miembros y del fondo electoral.” (Énfasis suplido.) P.I.P. v. E.L.A., supra, págs. 437-438.
Como corolario, al sostener este Tribunal el uso de fondos públicos en las primarias, significa que para los próximos comicios del país en noviembre de 1988, la paridad econó-mica visualizada en la Ley Electoral, en virtud de fondos públicos, desaparece. Los electores de los partidos políticos principales —P.N.P. y P.P.D. que propulsan la estadidad federada o la autonomía— llevan una ventaja pecuniaria sobre la minoría independentista creada por la ficción de partidos políticos afiliados.
Conscientes de la realidad expuesta, la Asamblea Legis-lativa intentó negar el carácter plebiscitario de las prima-rias. El Art. 32 de la Ley de Primarias Presidenciales Compulsorias dispone:

Interpretación de los resultados de las Primarias Presiden-ciales

Siempre que los procedimientos de primarias presiden-ciales sean administrados e implementados desde su inicio hasta cumplimentación final por el Presidente de la Comisión Estatal de Elecciones, ni el número de los participantes, ni los resultados de ningún otro elemento del proceso de las mismas y/o demás procedimientos que se lleven a tenor con lo dis-puesto en esta [ley] podrá ser oficialmente interpretado por el Gobierno de Puerto Rico para propósito alguno como indica-dor en relación con las preferencias que tenga o pueda tener nuestro pueblo o un sector del mismo en cuanto al asunto del status político, ni en cuanto a la dirección, si alguna, por la cual deba o pueda encaminarse Puerto Rico en términos de cambios a su actual status. 16 L.P.R.A. see. 1352.
*661Esta expresión legislativa es inconsecuente y atenta contra el derecho vivo. El abismo es enorme. La campaña publi-citaria y de propaganda partidista que generan las primarias y la forma en que han vinculado la simple participación como un paso hacia la estadidad algunos de los candidatos presi-denciales y un número sustancial de los aspirantes a dirigir o a ser delegados por los partidos políticos afiliados, anula el texto de ley antes transcrito. La norma de hermenéutica legislativa choca contra la realidad viva y los pronuncia-mientos constantes y en contrario de sus autores princi-pales. Es una utopía la abstracción del proceso primarista con el reclamo del ideal de estadidad o de autonomía.
Sobre tan frágil fundamento, ¿puede sostenerse la inter-pretación mayoritaria de que ello veda “formalmente toda posible vinculación oficial por parte del Estado entre los re-sultados de las primarias y la relación jurídica entre Puerto Rico y Estados Unidos”? Opinión del Tribunal, pág. 600. Y paradójicamente, ¿cómo desvincular al Estado Libre Aso-ciado y el ejercicio de su poder de la oficialidad que a través de esta legislación le ha imprimido al proceso primarista nor-teamericano?
VIII
Todas estas consideraciones nos mueven a reiterar que la Ley de Primarias Presidenciales Compulsorias adolece de serias e infranqueables deficiencias constitucionales, cuya superación exige la realización de unos trámites por medio de referéndum o plebiscito, no discriminatorios, rodeados de garantías igualitarias legales y económicas para que todos los sectores y electores cualificados del país puedan partici-par u oponerse. “La vitalidad y funeionabilidad de nuestra Constitución no sujeta la voluntad creadora de la presente y futuras generaciones. Sin embargo, como sabia admonición, refleja que ‘[l]as constituciones deben estar fuera del alcance de la pasión súbita y el juicio pasajero y, siendo ta[n] alto el *662fín que ellas cumplen, el procedimiento para enmendarlas debe ser lo suficientemente difícil como para invitar al análi-sis sereno y cuidadoso’. Diario, op. cit., pág. 2559.” (Énfasis suplido.) Ortiz Angleró v. Barreto Pérez, supra, pága. 113— 114.
Es al pueblo de Puerto Rico, por tanto, a quien corresponde entender directamente en la decisión de su destino político final o en la aprobación de medidas que afecten de modo im-portante sus relaciones con Estados Unidos. La Asamblea Le-gislativa del país tiene facultad para disponer plebiscitos no discriminatorios sobre tales medidas o sobre la cuestión general del status. La asignación de fondos para tales fines consti-tuye indudablemente una asignación de fondos para fines públicos. La Asamblea Legislativa está desprovista de poder, sin embargo, para legislar en zonas reservadas al pueblo de Puerto Rico, tales como la relativa al voto presidencial a me-nos que el pueblo la autorice expresamente. Una asignación de fondos para fines no autorizados no solamente infinge la See. 9 del Art. VI de la Constitución del Estado Libre Aso-ciado, sino también la Sec. 19 del Art. II, relativa a los dere-chos pertenecientes al pueblo. La asignación . . . [de $1,500,000] invade una zona vedada a la autoridad legislativa. P.S.P. v. E.L.A., supra, pág. 609, opinión del Tribunal.
Ninguno de nuestros pronunciamientos debe entenderse como impedimento para que los ciudadanos que así lo deseen participen, por su propio esfuerzo y pecunio, en la consulta y expresión sobre candidatos predilectos a la nominación de la presidencia por los partidos nacionales, al amparo de otras leyes que autorizan el uso de escuelas públicas y bajo la pro-tección de los agentes del orden público, en vista del inmenso número de personas que eventos de esta magnitud conllevan.
HH X
Lo expuesto obliga a preguntarnos nuevamente: ¿DE-MOCRACIA o PARTIDOCRACIA? La respuesta es evi-dente. “Si bien la democracia es un juego de equilibrar con-*663eordancias entre todos los sectores representativos, no puede ser que de ello salgan sorpresas como de las calderas de las brujas de Macbeth. Hay que replantear en tal sentido no sólo ya la inteligencia de la Constitución, sino el alcance que damos al vocablo Democracia. . . . [S]i se define mal la democracia, nos exponemos a rechazar algo que no hemos identificado debidamente y a lograr otra cosa que de ninguna manera hubiéramos deseado. Al fin, la democracia es un ‘ple-biscito de todos los momentos’ y ella es algo que se realiza al decir de Couture, ‘en la acechanza nuestra de cada día’.” Mooney, La elección del Poder Ejecutivo nacional (legali-dad versus legitimidad), supra, pág. 553. Hoy, tristemente, ha triunfado la liturgia partidista sobre la fe en la democra-cia. Nos recuerda el siguiente pensamiento de Ortega y Gasset:
La política puede significar dos cosas: arte de gobernar o arte de conseguir el Gobierno y conservarlo. De otro modo: hay un arte de legislar y un arte de imponer cierta legisla-ción. Pensar qué ley es la más discreta en cada caso y pensar qué medio habría para hacer que esa ley llegue a convertirse en ley escrita y vigente, son cuestiones muy distintas, pero es menester repetir a toda hora que es un acto inmoral conver-tirse en conquistador del poder sin crearse previamente un ideal gubernativo. Cierto: política es acción, pero la acción es también movimiento, es ir de un lugar a otro, es dar un paso, y un paso exige una dirección que vaya recta hasta lo infinito. Entre nosotros se ha hecho una separación indebida de la política de acción y la política ideal, como si la una tuviera sentido huérfana de la otra. La historia contemporánea de nuestro país ha hecho patente hasta qué punto de miseria puede llegar una política activa exenta de ideal político. (Én-fasis suplido.) J. Ortega y Gasset, Discurso Político, Madrid, Ed. Alianza, 1974, pág. 45.

 La historia legislativa del sistema de primarias presidenciales compulso-rias —conforme la cronología estatutaria— comienza ¿on la Ley Núm. 102 de 24 de junio de 1977 (16 L.P.R.A. ant. secs. 1301-1319) y la Resolución Conjunta Núm. 17 de 30 de junio de 1978. Aquélla fue derogada por la Ley Núm. 6 de 24 de septiembre de 1979 (16 L.P.R.A. secs. 1321-1353), posteriormente enmendada por la Ley Núm. 34 de 3 de octubre de. 1983, la Ley Núm. 2 de 15 de marzo de 1984 y la Ley Núm. 89 de 2 de julio de 1987 (16 L.P.R.A. secs. 1322-1353).


 Por su parte, los demandados Marlene I. Gillette y Carlos Canals Mora asumieron la posición de que la elección en las primarias de 20 de marzo simultá-nea, no sólo a los delegados a la Convención Demócrata Nacional, sino a los miembros directos del Comité Ejecutivo del Partido Demócrata local, viciaba las mismas de inconstitucionalidad. A tales efectos sostuvieron que dicho partido no era local bona fide, no existía con fines públicos justificativos de esas elecciones *633internas, y el orden y seguridad no era suficiente interés legislativo, pues ello podía lograrse por otros medios. Invocaron como precedente a P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). En apelación reiteran esos argumentos.


 El primero afirmó:
“Como consecuencia de nuestra relación permanente con los Estados Unidos, funcionan en Puerto Rico una diversidad de programas federales; se de-signan funcionarios cuyas decisiones nos afectan, se nombran jueces a la corte federal de Puerto Rico. Todo esto ocurre como función propia del sistema polí-tico norteamericano regido por dos partidos políticos nacionales: el Demócrata y el Republicano. Es impoHante, por lo tanto, tener acceso a uno de esos dos partidos políticos.
“La relación tradicional de los republicanos de Puerto Rico —bajo los dis-tintos nombres que ellos se han dado de tiempo en tiempo— ha sido con el Par-tido Republicano. La de los populares ha sido con el Partido Demócrata.
“El Partido Demócrata de los Estados Unidos y el Popular tienen historias paralelas. Los Demócratas y los Populares tenemos una visión común de lo que el' gobierno debe hacer para mejorar las condiciones de vida del ciudadano. Los Demócratas han respetado siempre nuestra conducta de pueblo y nos han ayu-dado a alcanzar mayores niveles de gobierno propio. Los republicanos están com-prometidos con la estadidad, los demócratas con la libre determinación.
“Bajo una administración demócrata, la [del] Presidente Woodr[o]w Wilson, se aprobó la Ley Jones, que entre otras cosas creó un Senado electivo por pri-mera vez.
“Bajo la administración del Presidente Roosevelt, demócrata, se exten-dieron a Puerto Rico en la década de 1930-40 importantes programas para crear empleos y para distribuir alimentos entre los puertorriqueños, en momentos en que Puerto Rico confrontaba dolorosas condiciones de miseria y de hambre.
“El Presidente Truman, demócrata, designa en el 1946 a Don Jesús T. Pi-ñero, primer puertorriqueño Gobernador de Puerto Rico. Bajo su administración también se aprobó la Ley del Gobernador Electivo que nos permitió llevar a Don Luis Muñoz Marín a la gobernación de Puerto Rico.
“Fue el Presidente Demócrata Harry S. Truman quien propició todo el pro-ceso que entre 1950 a 1952 culminó en la creación del Estado Libre Asociado de Puerto Rico el 25 de julio de 1952.
“Fue bajo un Presidente Demócrata que se utilizó el talento puertorriqueño para poner en vigor una nueva política de relaciones con Latinoamérica, cuando el Presidente Kennedy reclutó a los puertorriqueños Teodoro Moscoso y Arturo Morales Carrión para dirigir importantes programas de su administración.

*635
“Es clara nuestra relación histórica con el Partido Demócrata de los Es-tados Unidos. Repito, nos unen propósitos comunes, ideales comunes, una vi-sión común de la función de los partidos y del gobierno en el afán de mejorar la calidad de vida de nuestra gente.

“Cuando esa relación se ha interrumpido, nuestro progreso se ha interrum-pido. El ejemplo lo tenemos cuando el Presidente Carter, respondiendo a los re-publicanos que invadieron el Partido Demócrata de Puerto Rico, designó repu-blicanos a importantes cargos federales en Puerto Rico. Incluso, su administra-ción contribuyó al encubrimiento de los sucesos del Cerro Maravilla. Le tomó a Carter ochos años y un viaje en el Crucero ‘Sovereign of the Seas’ para darse cuenta que había estado bregando con republicanos disfrazados de demócratas.
“El acceso a los partidos nacionales se puede usar tanto para afirmar como para revocar la voluntad del pueblo de Puerto Rico. Los estadistas se han valido del Partido Republicano para detener el desarrollo del ELA; lograron que el Presidente Ford descartase el Nuevo Pacto de Unión Permanente, que respon-día a la voluntad de nuestro pueblo, y apoyar a la estadidad. Los candidatos republicanos principales a la nominación presidencial [- — JBush y Dole — apo-yan la estadidad. Si les permitimos controlar el Partido Demócrata, lo utiliza-rían con igual fin. Y eso no lo podemos permitir. No podemos permitir el asalto a la voluntad de nuestro pueblo.

“Hay una agenda de bien para Puerto Rico y para los Estados Unidos que se puede cumplir si los populares controlamos el Partido Demócrata en Puerto Rico.

“1. Fortalecer el Estado Libre Asociado, especialmente en lo que respecta a su autonomía fiscal; (936).
“2. Ampliar las ayudas a las familias pobres — AFDC, Medicaid, SSI, cu-pones de alimentos.
“3. Ayudar a nuestros compatriotas en los Estados Unidos.
“4. Servir de puente de entendimiento entre Estados Unidos y Latino-américa.
“5. Lograr nombramientos a puestos federales de personas que respeten y apoyen la voluntad mayoritaria del pueblo puertorriqueño.

“Si nosotros los populares no nos movemos en esa dirección, nuestros ad-versarios ocuparán el campo y utilizarán el acceso al Partido Demócrata para promover todo lo contrario.


“Después de un amplio proceso de consulta con el liderato de base y con los organismos directivos del Partido, anuncio hoy públicamente lo que ya informé el pasado 16 de enero al Consejo General: asumo, por los populares la responsa-bilidad de la candidatura a la Presidencia del Partido Demócrata de Puerto Rico. Lo hago convencido de que es éste un buen servicio a nuestro pueblo.

“No se trata de una candidatura de trampolín político para otros cargos. Se trata de un servicio al país.

“En el PNP, más que una primaria por el control del Partido Demócrata, hay una lucha interna de poder... . Allí se juega la candidatura a la goberna-ción por el PNP. En el PPD está enjuego el mejor servicio a Puerto Rico.

“Exhorto a todos los populares a participar activamente en este proceso. Debemos devolver el control del Partido Demócrata al Partido Popular Democrá-tico. Tenemos que consolidar nuestras fuerzas para impedir que el país retorne al *636período de confrontaciones que vivió bajo la Administración de Romero. Puerto Rico necesita dedicar todas sus energías para combatir el desempleo, la drogadie-ción; mejorar la educación, construir viviendas, ampliar los servicios de salud, desarrollar la economía. No puede volver a desperdiciar esas energías en luchas entre puertorriqueños. Necesitamos un pueblo unido en su voluntad de progreso y bienestar. La primera prueba es el 20 de marzo.
“Yo invito a los Populares y a todos los puertorriqueños a que vayamos juntos el 20 de marzo. Es momento de unidad por encima de cualquier otra consi-deración.
“Juntos, para defender nuestra democracia de la práctica inmoral de doble voto.
“Juntos, para defender nuestra personalidad de pueblo.

“Juntos, para que se respete la voluntad del pueblo de Puerto Rico en cuan-to a su relación con Estados Unidos.

“No tengo duda de que nuestro pueblo responderá presente y se dará a sí mismo una gran victoria el próximo 20 de marzo.” (Énfasis suplido.) Apéndice, págs. 298-304.
El comunicado de prensa de Marlene I. Gillette expresaba:
“PARTIDO DEMÓCRATA DE PUERTO RICO
“MARLENE I. GILLETTE
“COMUNICADO DE PRENSA
“29 DE ENERO DE 1988
“La co-presidenta del Partido Demócrata de Puerto Rico, Marlene Gillette, recordó a ‘todos aquellos electores que deseen votar en las primarias presiden-ciales del próximo 20 de marzo que no se hayan inscrito o que tengan que transfe-rirse o reubicarse a realizar esas transacciones mañana sábado en las diversas [Jjuntas de [Inscripción Permanentes [sic] en todos los precintos electorales de Puerto Rico’.
“La dirigente de la facción estadista de dicho partido nacional enfatizó la importancia de participar en la primaria demócrata. Cada voto que se emita en las primarias del 20 de marzo nos acercan más a la Estadidad. Al votar por un candidato presidencial estadista se estará contribuyendo con la causa estadista. Al votar por unos delegados que elegirán a estadistas a las principales posi-ciones directas dentro del Partido Demócrata local se estará adelantando la Estadidad.

“Gillette señaló que ‘aún los que voten por los delegados populares estarán contribuyendo con la causa estadista ya que, mientras más ciudadanos puerto-rriqueños participen en este proceso de selección del Presidente de los Estados Unidos, más nos acercamos al voto presidencial y la Estadidad’.

“Recordó, sin embargo, que ‘para votar, hay que estar debidamente inscrito, transferido o reubicado por lo que exhortamos a quienes necesiten hacer una transacción electoral a que la hagan mañana sábado entre 8 de la mañana y las 4 de la tarde en la Junta de Inscripción Permanente del precinto correspondiente’.” (Énfasis suplido.) Apéndice, pág. 304A.


 En la Exposición de Motivos de la Ley Núm. 102 de 24 de junio de 1977 se consignó su propósito:
“El Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico establece como factor determinante de nuestra vida ‘la ciudadanía de los Estados Unidos y la aspiración a continuamente enriquecer nuestro acervo de-mocrático en el disfrute individual y colectivo de sus derechos y prerrogativas’. Uno de esos derechos es el de nominar candidatos a la Presidencia y Vicepresi-dencia de los Estados Unidos. Los puertorriqueños han estado participando en las Convenciones Nacionales de los Partidos Nacionales por casi medio siglo. Sin embargo, no ha existido hasta este momento una ley que garantice la más amplia participación de los puertorriqueños, como ciudadanos americanos, en lá selec-ción de los delegados que nos representan en las convenciones de los Partidos Nacionales para la nominación de candidatos a la Presidencia y Vicepresidencia de los Estados Unidos.
“En el pasado los delegados a dichas Convenciones Nacionales han sido se-leccionados mediante el procedimiento conocido como caucus, el cual no permite la participación amplia de todos los ciudadanos interesados. Permitir la continua-ción del sistema de caucus para seleccionar los delegados de Puerto Rico a las Convenciones Nacionales, frustraría la política pública vigente que tiende a darle al ciudadano la mayor participación posible en los procesos democráticos.
“Es, pues, el propósito de esta ley, garantizar al pueblo puertorriqueño la mayor participación en la elección de sus delegados a la convención de los Par-tidos Nacionales, para nominar los candidatos a Presidente y Vicepresidente de los Estados Unidos por medio del sufragio igual, directo y secreto.” (Énfasis suplido.) 1977 Leyes de Puerto Rico 263-264.
En la Ley Núm. 6 de 24 de septiembre de 19.79 se expresa:
“La participación de los puertorriqueños en los procesos políticos de nues-tra Nación está acorde con lo consignado en el Preámbulo de la Constitución de Puerto Rico.
“. . . El propósito principal de la presente ley, al igual que lo fue el de su legislación antecesora, es el de proveer un sistema racional y seguro que viabilice las manifiestas ansias de nuestros ciudadanos de participar activamente en los procesos de selección de los delegados puertorriqueños que participan en las con-venciones nominadoras de los partidos nacionales, así como en los procesos in-ternos de dichos partidos, como es el de redactar la plataforma de cada partido nacional que eventualmente pueda constituirse en el programa de gobierno de la nación. Existe en el votante un legítimo interés de seleccionar libremente las personas que habrán de representarle en la confección del programa de gobierno de cada Partido Nacional.” (Énfasis suplido.) 1979 Leyes de Puerto Rico 1048-1049.
Esta ley fue enmendada por la Ley Núm. 34 de 3 de octubre de 1983, la Ley Núm. 2 de 15 de marzo de 1984 y la Ley Núm. 89 de 2 de julio de 1987, supra. Básicamente sus disposiciones esenciales permanecieron intocadas.


 Excepto cuando medie aclaración, los textos reproducidos corresponden a nuestra opinión concurrente en P.S.P. v. E.L.A., supra, págs. 612-630, y la opi-nión disidente —a la cual se unió el Juez Asociado Señor Torres Rigual — - emitida en P.I.P. v. E.L.Á., 109 D.P.R. 403, 414-439 (1980).


 A saber, requisitos de inscripción; fecha de celebración; nominación de candidatos; sistema de votación para el “evento electoral”; método de identifica-*640ción de electores; proceso de votación; escrutinio de papeletas; intervención de la Comisión Estatal de Elecciones, y reglamentación de las contribuciones econó-micas y su supervisión, contabilidad y gastos.


 Fáctica: “(Del lat. factum, hecho.) adj. Perteneciente o relativo a hechos. 2. Basado en hechos o limitado a ellos, en oposición a teórico o imaginario.” Dic-cionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. 1, pág. 626.